 Case 1:18-cv-01334-RJJ-PJG ECF No. 81 filed 12/03/19 PageID.722 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MICHAEL PUNG, as the personal
representative of the ESTATE OF
TIMOTHY SCOTT PUNG,

               Plaintiff,
                                                              CASE NO. 1:18-CV-1334
v.
                                                              HON. ROBERT J. JONKER
PETER M. KOPKE, et al.,

               Defendants.
                                   /


                                             ORDER

        Pursuant to the stipulation of Plaintiff and Defendant Peter M. Kopke (ECF No. 80), Plaintiff

shall have until December 13, 2019, in which to file a response to Defendant Kopke’s motion to

dismiss (ECF No. 74).



Date:    December 3, 2019                     /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
